PER CURIAM.
It is claimed by the United States that the petitioners were not entitled to maintain their suit because they were assignees of a claim against the United States, and because by virtue of section 3477 of the Revised Statutes assignments of such claims are void unless executed in the presence of at least two- attesting witnesses, after the allowance of the claim, and the ascertainment of the amount due. The secretary of the treasury, in his general regulations in regard to drawbacks, recognized the indorsee of a bill of lading as the person entitled to receive the drawback. The claim to which section 3477 refers is a perfected claim against the gov-*129eminent, while the indorsement of the bill of lading is the act by which, in case a claim arises, the indorsee is recognized as the person to whom payment is to be made. When the bill of lading was signed and indorsed, there was no claim against the United States, although one might arise in case the transactions should be completed, and an exportation of the bags should be actually made. U. S. v. Ferguson, 45 U. S. App. 457, 24 C. C. A. 1, and 78 Fed. 103. At the beginning of the history of this claim, or at its inception, the plaintiffs were the payees, and no subsequent assignment of.it was necessary.
The next question is whether jute bags “leased” to a steamship company for the transportation of grain are exported within the meaning of section 3049. The exportation to which the statute refers is an exportation to a foreign country for use in such country or for sale, "it is not necessary that the use should be permanent, for under the tariff act of 1883 (22 Stat. 517) bags returned empty, which, when exported, were tilled with American products, were free of duty. By the statute of 1890 (26 Stat. 603) this provision was modified so fliai, if a drawback liad been allowed upon exportation, the hags should pay a duty upon their return equal to the drawback. The provisions all imply that the bags are to be or have been subjected to a foreign, as distinguished from a domestic, use. The bags in this case were leased to a steamship company to be used for the transportation of grain, and to be returned, and -were employed on the ship as a part of its appliances for the transportation of freight, and, like the barrows and trucks on board the ship, which are the property for the time of the shipowners, were neither exported nor imported, within the meaning of the tariff laws, but were a part of the furniture or equipment of the ship. The judgment of the circuit court is affirmed.